AFFIRMED as MODIFIED and Opinion Filed October 19, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00831-CR

                          XAZIVER WILLIAMS, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                      Trial Court Cause No. F1535121

                         MEMORANDUM OPINION
                  Before Justices Molberg, Carlyle, and Browning
                           Opinion by Justice Browning
      Xaziver Williams appeals the trial court’s judgment adjudicating him guilty

of aggravated robbery and sentencing him to twenty-five years’ confinement. In a

single issue, appellant argues the evidence is insufficient to support the imposition

of a $1500 fine provided in the certified bill of costs. As modified, we affirm the

trial court’s judgment.

      In January 2016, appellant was charged by indictment with the offense of

aggravated robbery. In April 2016, the trial court signed an order placing appellant

on deferred adjudication community supervision and imposing a $1500 fine.
Following a motion to adjudicate filed by the State, the trial court conducted a

hearing, adjudicated appellant guilty, and sentenced him to twenty-five years’

confinement. The trial court did not orally impose a fine, and the judgment

adjudicating appellant’s guilt does not reflect that a fine was imposed. However, the

bill of costs in this case shows an unpaid fine of $1500.

      The State concedes the $1500 fine should be deleted from appellant’s bill of

costs. See Burton v. State, No. 05-18-00608-CR, 2019 WL 3543580, at *3 (Tex.

App.—Dallas Aug. 5, 2019, no pet.) (Court has power to correct bill of costs where

record provides information necessary to do so). We sustain appellant’s single issue.

We modify the bill of costs to delete the $1500 fine.

      In five cross-issues, the State points out that the judgment adjudicating

appellant’s guilt erroneously states the name of appellant’s attorney and the statute

applicable to his offense and indicates appellant pleaded true to the State’s original

motion to adjudicate.

      This Court has the power to modify judgments to speak the truth about what

happened in the trial court. TEX. R. APP. P.; Bigley v. State, 865 S.W.2d 26, 27-28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.3d 526, 529 (Tex. App.—Dallas

1991, pet. ref’d). Accordingly, the trial court’s judgment is modified as follows:

(1) following the heading “Attorney for Defendant,” “Rick Howard 00790922”

should be deleted and “James Guinan” should be substituted.



                                         –2–
(2) following the heading “Statute for Offense,” “29.03 Health and Safety Code”

should be deleted and “29.03 Texas Penal Code” should be substituted.

(3) following the heading “Plea to Motion to Adjudicate, the word “TRUE” should

be deleted and “NOT TRUE” should be substituted.

(4) following the heading “Terms of Plea Bargain (if any),” the word “OPEN”

should be deleted.

(5) the part of the judgment that reads “While on deferred adjudication community

supervision, Defendant violated the conditions of community supervision, as set out

in the State’s ORIGINAL Motion to Adjudicate Guilt, as follows:” should be

changed to read “While on deferred adjudication community supervision, Defendant

violated the conditions of community supervision, as set out in the State’s

AMENDED Motion to Adjudicate Guilt, as follows:.”

      As modified, we affirm the trial court’s judgment.




                                          /John G Browning/
                                          JOHN G. BROWNING
                                          JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)

190831F.U05




                                       –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 XAZIVER WILLIAMS, Appellant                        On Appeal from the Criminal District
                                                    Court No. 2, Dallas County, Texas
 No. 05-19-00831-CR              V.                 Trial Court Cause No. F1535121.
                                                    Opinion delivered by Justice
 THE STATE OF TEXAS, Appellee                       Browning. Justices Molberg and
                                                    Carlyle participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:
(1) following the heading “Attorney for Defendant,” “Rick Howard 00790922” should be deleted
and “James Guinan” should be substituted.
(2) following the heading “Statute for Offense,” “29.03 Health and Safety Code” should be deleted
and “29.03 Texas Penal Code” should be substituted.
(3) following the heading “Plea to Motion to Adjudicate, the word “TRUE” should be deleted and
“NOT TRUE” should be substituted.
(4) following the heading “Terms of Plea Bargain (if any),” the word “OPEN” should be deleted.
(5) the part of the judgment that reads “While on deferred adjudication community supervision,
Defendant violated the conditions of community supervision, as set out in the State’s
ORIGINAL Motion to Adjudicate Guilt, as follows:” should be changed to read “While on
deferred adjudication community supervision, Defendant violated the conditions of community
supervision, as set out in the State’s AMENDED Motion to Adjudicate Guilt, as follows:.”

As REFORMED, the judgment is AFFIRMED.



Judgment entered October 19, 2020




                                              –4–